Title: From George Washington to John Pray, 10 May 1782
From: Washington, George
To: Pray, John


                        
                            sir
                            Head Quarters 10th May 1782
                        
                        I have received your favor of Yesterday, accompanying Dispatches from Sir Guy Carleton—and a Note from Majr
                            Scott.
                        I cannot omit to express to you the pleasure I have experienced from the propriety of your Conduct in
                            stopping the Officer bearing the Flag, at your post, & your forwardg the Dispatches by an Officer of our own—I beg
                            you to accept my sincere thanks on this Occasion.
                        The inclosed packet contains my Reply to Sir Guy Carleton—which you will be pleased to deliver to Major
                            Scott—& let him depart as soon as possible. I am sir Your most Obed. Servt
                        
                            Go: Washington
                        
                        
                            P.S. To prevent Abuses & Improprieties, I have informed Genl Carleton, that all flaggs will in
                                future be received at & sent from your post—You will therefore observe to admit no Flags to pass on any
                                Occasion but such as come from me, or under the particular Orders of Major Genl Heath.
                        

                    